DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-21 are pending.
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ciaffi et al., US 20090089596 A1, teaches an authentication device or other type of low-power hand-held device comprises a processor, an external button alternately configurable in an unpressed state and a pressed state, and current drain mitigation circuitry coupled to the external button and a corresponding input of the processor. The current drain mitigation circuitry is configured to connect the input of the processor to a first potential when the external button is in the unpressed state and to connect the input of the processor to a second potential different than the first potential when the external button is in the pressed state, thereby limiting current drain arising from the external button being stuck in the pressed state. 
Fells et al., US 20100084918 A1, teaches methods and apparatus for reducing power consumption. One method includes detecting the presence of an object, identifying whether the object is a valid device and restricting power if it’s not a valid device. Another method includes temporarily applying a low amount of power to the primary unit to detect a load, supplying more power to determine if it’s a valid secondary device, and restricting power if it’s not. An apparatus for reducing power consumption 
The prior of record does not teach individually or combination “in response to the instruction, to generate a signal to close a switch to couple the at least one of first core or a sub-core to a capacitor to allow the charge in the at least one of a first core or a sub-core to drain to the capacitor” in conjunction with other limitations in claims 2, 7, 12 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486.  The examiner can normally be reached on M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUXING CHEN/Primary Examiner, Art Unit 2187